Citation Nr: 0708077	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-04 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for claimed arthritis 
of the left hand, to include whether new and material 
evidence has been received to reopen the claim.  

2.  Entitlement to service connection for claimed 
osteoarthritis of the right hand.

3.  Entitlement to service connection for claimed 
osteoarthritis of the right knee. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1975 to 
December 1980 and January 1988 to June 1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge at a hearing in Washington, D.C. in December 2006.  

The Board's decision regarding the reopening the claim for 
service connection for arthritis of the left hand, and 
regarding the merits of the claims for service connection for 
osteoarthritis of the right hand and right knee, is set forth 
below.  The issue of service connection for arthritis of the 
left hand, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Board will advise the veteran when further action on his part 
is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's original claim of service connection for 
arthritis in the left hand was denied in an unappealed 
January 1996 rating decision.  

3.  The RO denied reopening the claim of service connection 
for arthritis in the left hand in July 1997, based on a 
finding that new and material evidence had not been received; 
the veteran did not file an appeal. 

4.  The evidence received since the July 1997 rating decision 
is not cumulative and redundant of evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claim.  

5.  The veteran is competently diagnosed with osteoarthritis 
in his right hand. 

6.  The veteran's arthritis in his right hand was first 
manifested post service, and there is no probative medical 
evidence that establishes a nexus between that disability and 
the veteran's military service.

7.  The veteran is competently diagnosed with early stage 
osteoarthritis in his right knee. 

8.  The veteran's early stage arthritis in his right knee was 
first manifested many years post service, and there is no 
probative medical evidence that establishes a nexus between 
that disability and the veteran's military service.


CONCLUSIONS OF LAW

1.  The RO's January 1996 and July 1997 decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.302 
(2006).

2.  New and material evidence has been submitted to reopen 
the claim of service connection for arthritis in the left 
hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  

3.  The criteria for service connection for arthritis in the 
right hand are not met. 38 U.S.C.A. §§ 1131, 5103, 5105A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  

4.  The criteria for service connection for arthritis in the 
right knee are not met. 38 U.S.C.A. §§ 1131, 5103, 5105A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 101, 106, 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claims; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via a March 2003 RO letter, the January 
1996 rating decision, the July 1997 rating decision, the May 
2003 rating decision, the January 2004 statement of the case 
(SOC), the May 2005 SOC, and the August 2005 supplemental 
statement of the case (SSOC).  These documents also provided 
the veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  Thus, 
the Board finds that no additional evidence, which may aid 
the veteran's claim or might be pertinent to the bases of the 
claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
veteran do not contain the "fourth element" per se, the Board 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims.  By 
the RO letter issued in March 2003; the rating decisions; and 
above listed SOC and SSOCs, VA satisfied the fourth element 
of the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the veteran.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, some of the VCAA notices were provided 
prior to the AOJ decisions, and some others after the AOJ 
decisions.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
veteran prior to and after the initial adjudication, the 
veteran has not been prejudiced thereby.  The content of the 
notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

In addition, the Board notes that an October 2006 letter 
provided the veteran with the notices required per 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
although such letter did not specifically address the issues 
on appeal.  Nevertheless, in the present appeal, given that 
the claim of service connection for left hand arthritis has 
been reopened, and the issues of service connection for 
arthritis of the right hand and knee are being denied, the 
assignment of any disability ratings or effective dates are 
not an issue at present.  Thus, there is no possible 
prejudice to the claimant due to any notice deficiencies 
related to these down-stream issues.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant remand of the 
veteran's service connection claims and further delay of the 
appellate process.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



II. Analysis

A. Petition to Reopen

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a January 1996 rating decision and a July 1997 rating 
decision, the RO denied service connection for arthritis in 
the left hand.  The veteran did not appeal either of the 
rating decisions.  

As the veteran did not appeal the January 1996 and July 1997 
rating decisions, those decisions are final as to the 
evidence then of record, and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
January 2003.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited hereinabove, and by 
judicial case law, "new" evidence is that which was not of 
record at the time of the last final disallowance (on any 
basis) of the claim, and is not duplicative or "merely 
cumulative" of other evidence then of record.  This analysis 
is undertaken by comparing the newly received evidence with 
the evidence previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the July 1997 rating 
decision consisted of the veteran's service medical records 
(SMR), veteran statements, and treatment reports from Wyoming 
Family Medicine from 1983 and 1996 to 1997.

The evidence associated with the claims file since the July 
1997 rating decision includes veteran statements; a treatment 
report from Dr. R.S. at Associated Internal Medicine 
Specialists, P.C. from December 2002; treatment reports from 
Wyoming Family Medicine from 2002 until 2005, including an 
opinion from Dr. P.L.; a medical opinion from Dr. J.C. from 
September 2004; treatment notes from Dr. D.P. at Michigan 
Hand Center from October 2004 to January 2005; and, a 
transcript from the veteran's Board hearing. 

The Board finds that the evidence added to the file since the 
July 1997 rating decision is "new" in that it was not 
before the adjudicators in July 1997.  The Board's finding of 
materiality is presented hereinbelow.  

The July 1997 rating decision did not reopen the veteran's 
claim because there was no new evidence of chronic disease 
subject to service connection.  The new evidence includes 
medical opinions from Dr. P.L. at Wyoming Family Medicine and 
other treatment notes from specialists that treated him for 
arthritis in his left hand.

The Board notes that "new and material evidence" can be 
construed as that which would contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's disability or injury, even when it would not be 
enough to convince the Board to grant the claim.  Hodge, 155 
F.3d  at 1356.

As such, the additional evidence associated with the file 
relates to the existence of a current medical condition and 
therefore, raises a reasonable possibility of substantiating 
the claim for service connection.  Based on the analysis, the 
Board finds that new and material evidence has been received, 
and the claim of service connection for arthritis in the left 
hand is reopened.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Alternatively, service connection for a chronic disability, 
including arthritis, may be service-connected if symptoms 
manifest to a compensable degree within one year of 
discharge, even if there is no evidence of diagnosis or 
treatment in service.  38 C.F.R. §§ 3.307, 3.309(a).

Osteoarthritis in the right hand

The veteran is currently diagnosed with erosive 
osteoarthritis of the right hand.  In November 2002 Dr. P.L. 
at Wyoming Family Medicine stated that for the past five to 
six years the veteran had increased pain, swelling and 
stiffness in the joints, particularly in the hands.  Dr. P.L. 
stated that the veteran had deformity of a couple of the 
joints in his right hand.  

In December 2002 the veteran saw Dr. R.S. at Associated 
Internal Medicine Specialists, P.C.  Dr. R.S. stated that the 
veteran had erosive osteoarthritis of the hands with bony 
enlargements of the 2nd to the 5th distal interphalangeal 
(DIP) of both hands. 

In October 2004 the veteran saw Dr. D.P. at the Michigan Hand 
Center, who noted that that x-rays of the bony structures 
revealed degenerative arthritic change with joint space 
narrowing in all of his interphalangeal joints. 

In July 2005 a physician at Wyoming Family Medicine noted in 
a letter that the rheumatologist's diagnosis was degenerative 
joint disease in the proximal interphalangeal (PIP) and DIP 
joints and that there is suspected erosive osteoarthritis.  

Based on the medical evidence, the Board finds that the 
veteran does have arthritis in his right hand.  The next 
question is whether he had a disease or injury during 
military service.  

The veteran testified before the Board that his hands started 
to change shape and hurt during his second period of service.  
He also stated that he hurt his hands during training.  The 
Board notes that the veteran's service medical records are 
silent on any in-service injury to the hand and any treatment 
of symptoms or diagnosis of arthritis in the veteran's right 
hand during his military service.  

Further, there is no medical evidence that the veteran's 
arthritis of the right hand became manifest to any degree 
during the first year after his discharge from service.

For completeness of review, the Board also notes that there 
is no medical finding of a nexus between the veteran's 
osteoarthritis in the right hand and his military service. 

In November 2002 Dr. P.L. stated that the etiology of the 
veteran's advanced joint disorder at a relatively young age 
is unclear.  However, in July 2003 Dr. P.L. opined that based 
on historical factors it is likely that the veteran's 
arthritic symptoms developed at or around the time of the 
veteran's discharge from service in 1995.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

The November 2002 opinion by Dr. P.L. addresses the etiology 
of the arthritis, while the July 2003 opinion addresses only 
the timing of the arthritis.  Even if the Board accepts Dr. 
P.L.'s July 2003 opinion that the arthritis began around the 
time of the veteran's discharge from service (i.e, within the 
presumptive one-year period after discharge), there is no 
indication whatsoever that those symptoms were manifest to a 
compensable degree within the presumptive period.

Therefore, the Board finds that the arthritis in the 
veteran's right hand was not incurred in or aggravated by 
military service.  Accordingly, the claim for service 
connection must be denied.

Osteoarthritis in the right knee

In December 2002 the veteran saw Dr. R.S. at Associated 
Internal Medicine Specialists P.C.  The veteran stated that 
he had right knee pain over the past few years with mild 
morning stiffness and gel phenomenon.  Dr. R.S. noted that 
the veteran's knee had not given out or locked and that the 
veteran had no trauma to the knee.  Dr. R.S. opined that by 
history there was possible early osteoarthritis of the right 
knee.

In September 2004 Dr. J.C. from the Arthritis Education and 
Treatment Center noted that the veteran had full range of 
motion without synovitis and tenderness. 

While there is evidence of "early stage" arthritis of the 
right knee, there is no evidence of an injury in service, and 
no medical evidence of nexus between the claimed disorder and 
military service.

The veteran testified before the Board that he fell during 
physical training and that he did not seek treatment, instead 
he would take ibuprofen.  However, the veteran's SMRs are 
silent on any in-service injury, treatment of symptoms or 
diagnosis of arthritis in the veteran's right knee during his 
military service, and his physical examination at the time of 
his separation from service shows no indication of a current 
right knee disorder.  

Further, there is no medical opinion of record linking the 
veteran's claimed right knee arthritis to his military 
service.

Therefore, the Board finds that the claimed arthritis in the 
veteran's right knee was not incurred in or aggravated by 
military service.  Accordingly, service connection must be 
denied.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claims, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

As new and material evidence to reopen the claim of service 
connection for arthritis in the left hand has been received, 
the appeal to this extent is allowed, subject to further 
development as discussed hereinbelow.  

Service connection for osteoarthritis of the right hand is 
denied.

Service connection for claimed osteoarthritis of the right 
knee is denied. 


REMAND

The Board finds that additional RO action as to the claim of 
service connection for arthritis in the left hand is now 
required to fully assist the veteran.  

The veteran's SMR show that he had arthritis in the left 
pinky finger, 5th digit, at the time of his discharge from 
service.  The veteran is currently diagnosed with arthritis 
in the left hand.  There is accordingly a question as to 
whether the current claimed arthritis of the left hand is 
related to the documented arthritis of the left finger that 
was manifest during service.

The veteran has been seeing Dr. P.L. from Wyoming Family 
Medicine since 2002 for arthritis in his hands.  Dr. PL 
stated in November 2002 that the etiology of the veteran's 
advanced joint disorder at a relatively young age is unclear.   
In July 2003 Dr. P.L. opined that based on historical factors 
that it is likely that the veteran's arthritic symptoms 
developed at or around the time of the veteran's discharge 
from service in 1995. 

Accordingly, the RO should arrange for the veteran to undergo 
a VA examination in order to obtain definitive medical 
opinion as to whether the veteran's current arthritis in the 
left hand was incurred in or aggravated by military service, 
to include whether the claimed disorder is related to his 
arthritis of the left pinky finger, 5th digit, during 
service.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
veteran and death of an immediate family member.  If the 
veteran fails to report to the scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.  

The actions identified herein are consistent with the duties 
imposed by VCAA; however, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim remaining on appeal.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to ask 
him to provide sufficient information, 
and if necessary, signed authorization, 
to enable VA to obtain any additional 
evidence pertaining to the claim.  The RO 
should advise the veteran of the 
respective duties of VA and the veteran 
to provide evidence, and should ask the 
veteran to submit all pertinent evidence 
in his possession that is not already of 
record.  

Any additional evidence identified should 
be obtained in accordance with provisions 
of 38 C.F.R. § 3.159 (2006).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

2.  The veteran should be scheduled for 
VA examination to ascertain the nature 
and likely etiology of the arthritis in 
the left hand.  The entire claims file 
must be made available to the physician 
designated to examine the veteran, and 
the examination reports should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the review of the file, 
examination of the veteran, and the 
results of all diagnostics and tests, the 
examiner should specifically indicate 
whether it is at least as likely as not 
that the veteran's current arthritis in 
his left hand is due to a disease or 
injury during his military service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be review with 
consideration of all pertinent evidence 
and legal authority.  

4.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate Supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 41 (1992).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


